UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1806


KIMBERLY F. SHAREEF,

                Plaintiff – Appellant,

          v.

PATRICK R. DONAHOE,

                Defendant – Appellee,

          and

DAVID MILLS; RODNEY K. DEFLUMERI,

                Defendants.



                              No. 13-2078


KIMBERLY F. SHAREEF,

                Plaintiff – Appellant,

          v.

PATRICK R. DONAHOE,

                Defendant – Appellee,

          and

DAVID MILLS; RODNEY K. DEFLUMERI,

                Defendants.
Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte.   David C. Keesler,
Magistrate Judge. (3:11-cv-00615-DCK)


Submitted:   October 15, 2013          Decided:   October 17, 2013


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kimberly F. Shareef, Appellant Pro Se. James Michael Sullivan,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           In No. 13-1806, Kimberly F. Shareef seeks to appeal

the district court’s order denying her motion for appointment of

counsel.     In No. 13-2078, Shareef seeks to appeal the district

court’s order denying her motion to compel and her motion for

sanctions.      This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral    orders,     28    U.S.C.   § 1292   (2006);    Fed.     R.    Civ.   P.

54(b); Cohen      v.    Beneficial   Indus.    Loan    Corp.,   337    U.S.    541,

545-46 (1949).         The orders Shareef seeks to appeal are neither

final orders nor appealable interlocutory or collateral orders.

Accordingly, we dismiss the appeals for lack of jurisdiction.

We   dispense    with    oral    argument    because   the   facts     and    legal

contentions     are    adequately    presented    in   the   materials        before

this court and argument would not aid the decisional process.



                                                                           DISMISSED




                                         3